Exhibit 10.1. Employment Agreement dated as of January 1, 2010 between Braintech, Inc. and Edward A. White EMPLOYMENT AGREEMENT THIS EMPLOYMENT AGREEMENT (the “Agreement”),made as of January 1, 2010 (the “Effective Date”), by and between BRAINTECH CANADA, INC., a Canadian Company, incorporated in the province of British Columbia and having an office 360 – 555 Sixth Street, New Westminster BC, V3L 5H1 and BRAINTECH, INC. a Nevada corporation with its principal offices at 1750 Tysons Blvd., Suite 350, McLean, VA 22102 (together “Braintech”), and EDWARD A. WHITE, an individual residing at #416 – 5 K de K Court, New Westminster, BC, V3M 6B6 Canada (the “Employee”). WHEREAS, Braintech desires to engage the Employee to perform certain services as described in this Agreement; and WHEREAS, the Employee desires to be so engaged by Braintech; NOW, THEREFORE, in consideration of the mutual promises herein, and of other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: 1. WORK. The Employee shall work as Braintech’s Chief Financial Officer (principal financial officer and principal accounting officer) (“Work”).The Employee shall not, directly or indirectly, engage or participate in any activities in conflict with the best interests of Braintech. 2. TERM AND TERMINATION. The term of this Agreement (“Term”) shall commence on the Effective Date and end on December 31, 2010.Either party may terminate this Agreement at any time upon two (2) weeks written notice to the other party.The termination of this Agreement for any reason shall not terminate or in any way affect the Employee’s obligations in Section 5 hereof (entitled “CONTINUATION OF NDA AND CODE OF CONDUCT AND ETHICS”). 3. COMPENSATION. In consideration of The Employee’s performance of the Work in accordance with this Agreement, Braintech shall pay the Employee at the rate of $5,000 (Canadian) per month payable through the payroll facilities of ADP Canada (“Fee”) based on a two (2) day work week.For each work day, the Employee shall provide at least eight (8) hours of work for Braintech.For any given week, Braintech may require the Employee to work greater or fewer than two (2) days per week, as long as the weekly average over time is two (2) days per week.If the Employee is required, by request of Braintech, to work more than two (2) days per week and if the Employee is unable to take additional days off to achieve an average of two (2) days per week, Braintech shall pay to the Employee $575 for each extra day worked, measured at the conclusion of each calendar quarter.The Employee shall provide Braintech with a monthly schedule of days worked/days off.The Fee constitutes all of the fees and charges for the Work. 4. STOCK AND OPTIONS. In consideration for entering into this Agreement, Braintech agrees to issue to the Employee, 250,000 Stock Options with an exercise price equal to the closing market price of Braintech’s stock on the Effective Date.The Stock Options will vest immediately and, regardless of any documentation to the contrary, the exercise period will continue until December 31, 2015, a term of five (5) years.Braintech also agrees to issue to the Employee 250,000 shares of restricted stock. 5. CONTINUATION OF NDA AND CODE OF CONDUCT AND ETHICS. 5.1 NDA.Notwithstanding any termination of this Agreement, the Employee acknowledges that the Braintech Inc. Employee Noncompetition, Nondisclosure and Inventions Agreement dated as of December 1, 2000 between the Employee and Braintech, Inc. shall continue to apply to the Employee with full force and effect without interruption. 5.2 Code of Conduct and Ethics.Notwithstanding any termination of this Agreement, the Employee acknowledges that the Braintech Inc. Code of Business Conduct and Ethics for Directors, Officers and Employees shall continue to apply to the Employee with full force and effect without interruption. 6. VACATION AND SEVERANCE. 6.1 Vacation.The Employee shall not be entitled to a vacation period during the term of this Agreement and the Employee waives any Statutory right to receive any vacation pay. 6.2 Severance.With full knowledge and consent, the Employee hereby expressly and irrevocably waives (i) any and all common law rights upon termination except as expressly provided in this Agreement, and (ii) any Statutory right to receive notice of termination or payment in lieu of notice except as provided in Article 2 of this Agreement. 7. HEALTH BENEFIT PLAN. Braintech Canada, Inc.’s current group Health Benefits Program includes Basic Medical (MSP), Extended Health Care, Vision Care, Dental Expense, Life Insurance, and Accidental Death and Dismemberment.For the period commencing January 1, 2010 and ending on October 21, 2011, Braintech agrees to continue providing these benefits to the Employee.If the current insurer is unable or unwilling to continue providing these benefits, Braintech agrees to use reasonable best efforts to obtain a new insurer that will provide at a minimum the following benefits: Basic Medical (MSP), Extended Health Care, Vision Care and Dental Expense. 8. PLACE OF PERFORMANCE. It is contemplated that the Employee shall perform his duties at Braintech’s office located at 555 Sixth Street, Suite #360, New Westminster BC.It the Employee is required to establish a home office in his residence, Braintech shall provide the Employee with an additional fee of $300 (Canadian) per month to offset the additional expenses incurred by the Employee. 9. EXPIRATION AND TERMINATION OF EMPLOYMENT AGREEMENT 9.1 Expiration and Termination.The employment Agreement dated as of October 22, 2009 among the Employee, Braintech, Inc. and Braintech Canada, Inc. (“2009 Agreement”) expired pursuant to its terms on December 31, 2009. 9.2 Outstanding Options. The parties to this Agreement acknowledge that, pursuant to the 2009 Agreement, all of the Employee’s outstanding options have vested as of October 21, 2009, and regardless of any documentation to the contrary, the exercise period of all of the Employee’s outstanding options will extend to October 21, 2012. 10. MISCELLANEOUS. 10.1 Section Headings.All section headings and captions used in this Agreement are purely for convenience and shall not affect the interpretation of this Agreement. 10.2 Governing Law. This Agreement shall be deemed to have entered into in Canada and the Province of British Columbia, and shall be subject to and governed by the laws applicable in the Province of British Columbia. 10.3 Modification.Except as otherwise provided, this Agreement shall not be modified except by written agreement signed on behalf of Braintech and the Employee by their respective authorized officers. 10.4 Entire Agreement.Except as expressly provided in this Agreement, this Agreement supersedes all prior understandings, representations, negotiations and correspondence between the parties, constitutes the entire agreement between them with respect to the matters described, and shall not be modified or affected by any course of dealing, course of performance or usage of trade. 10.5 Severability.If any provision of this Agreement is held to be invalid, illegal or unenforceable, the validity, legality and enforceability of the remaining provisions shall in no way be affected or impaired. 10.6 Waiver.The failure of either party at any time to require performance by the other of any provision of this Agreement shall in no way affect that party’s right to enforce such provision, nor shall the waiver by either party of any breach of any provision of this Agreement be taken or held to be a waiver of any further breach of the same provision or any other provision. 10.7 Survival.The provisions of this Agreement, which by their nature extend beyond the expiration or earlier termination of the Agreement will survive and remain in effect until all obligations are satisfied. 10.8 Further Assurances.Each party agrees that it will take such actions, provide such documents, do such things and provide such further assurances as may reasonably be requested by the other party during the term of this Agreement. 10.9 Counterparts.This Agreement may be executed in any number of counterparts and each fully executed counterpart shall be deemed an original. IN WITNESS WHEREOF, the Parties have signed this Agreement on the dates indicated in the signature block below, with the intent that it be effective as of the Effective Date. BRAINTECH, INC. EDWARD A WHITE Signature:/s/ Rick Weidinger Print name:Rick Weidinger Title: CEO Signature:/s/ Edward A. White
